CRIST, Judge.
Rule 27.26 proceeding.
Movant appeals Rule 27.26 judgment finding (1) movant was not put in double jeopardy by being charged with multiple offenses arising out of the firing of a single shot at a police car occupied by two persons; (2) a pre-sentence investigation was unnecessary; and (3) he had effective assistance of counsel. Movant also complains that he was denied the right to amend his 27.26 Motion to show, among other things, that his plea of guilty was involuntary.
Movant was at all times herein represented by counsel and testified at his Rule 27.26 hearing. The Rule 27.26 trial judge filed an unusually long and detailed Findings of Fact, Conclusions of Law and Order of Court. The record before us includes the Rule 27.26 transcript; Exhibit A, being his guilty plea transcript; Exhibits B and D, being his original criminal file; and Exhibit C, being the appendix to his Rule 27.26 Motion.
*283Such record shows that movant was not put in double jeopardy, a pre-sen-tence investigation was unnecessary, he had effective assistance of counsel, he voluntarily entered his plea of guilty and was not entitled to amend his Rule 27.26 Motion after an evidentiary hearing on the merits of his original motion.
After careful examination of the transcripts, exhibits, briefs, and authorities, we are convinced that the judgment of the trial court is based on findings which are not clearly erroneous; that no error of law appears and that an opinion would have no precedential value.
The judgment is affirmed in accordance with Rule 84.16(b).
DOWD, P. J., and STEWART, J., concur.